DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 March 2021 and 15 September 2021 are being considered by the examiner. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 10 objected to because of the following informalities: 
“the given UAS is note authorized” should be – “the given UAS is not authorized”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira (US Publication 2016/0253907 A1) in view of Priest (US Publication 2017/0358224 A1). 
Regarding claim 1, Taveira teaches a system comprising: a first unmanned aircraft system ("UAS") service supplier computing system (Taveira: Para. 0039; communication through the local server), wherein the USS computing system provides service to a first service area, wherein the first UAS service supplier ("USS") computing system (Taveira: Para. 0123, 0178; database may be accessible to various devices, such as authenticated devices including devices associated with restricted areas or operators of restricted areas; access levels for a drone operator and/or a drone may be lowered based on demerits assessed by an authority (e.g., the FAA); demerits may be stored in a database maintained on a server) is operable to: (a) receive, from UAS operators, first operation data for a first plurality of UASs operating in the first service area, wherein the received first operation data comprises, for each UAS in the first plurality of UASs: a unique UAS identifier, location data, and time-of-day data corresponding to the location data, respectively (Taveira: Para. 0050, 0055, 0067; position information may be associated with the current drone position, way points, flight paths; identifier of the drone; wireless signals may contain additional information, such boundary coordinate information for the respective restricted areas; wireless signals may prompt the drone to provide identifying information); (b) receive, from a second USS computing system, second operation data for a second plurality of UASs operating in a second service area, wherein the received second operation data comprises, for each UAS in the second plurality of UASs: a unique UAS identifier, location data, and time-of-day data corresponding to the location data, respectively (Taveira: Para. 0040; these areas have been identified to the drone, such as through a database or list of restricted areas maintained by the drone, a server accessible to the drone, or a combination thereof, a beacon may provide additional access restrictions); (c) maintain the first operation and second operation data in a UAS database, wherein the UAS database does not include owner information (Taveira: Para. 0036, 0067, 0173, 0177; certain restricted areas may require a drone to provide identification, such as a drone 
Taveira doesn’t explicitly teach (d) provide a publicly accessible application interface for obtaining at least a portion of the first operation data and second operation data from the UAS database.
 However Priest, in the same field of endeavor, teaches (d) provide a publicly accessible application interface for obtaining at least a portion of the first operation data and second operation data from the UAS database (Priest: Para. 0087-0088; GUI reads on interface).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication and access device (Taveira: Para. 0123) to provide more efficient communication for the drone as compared to communications between the drone and a distant drone command center (Taveira: Para. 0039).
Regarding claim 2, Taveira teaches the system of claim 1, wherein the first USS computing system is further operable to provide the first operation data to the second USS computing system (Taveira: Para. 0128; the server is operated by the drone operator in a location other than the restricted area location, the server may receive 
Regarding claim 3, Taveira teaches the system of claim 1, wherein the first USS computing system is further operable to receive, from a detection system, third operation data for a third plurality of UASs operating in the first service area, wherein the received third operation data comprises, for each UAS in the third plurality of UASs: location data and time-of-day data corresponding to the location data, respectively, wherein the third plurality of UASs may include some or all the of the first plurality of UASs (Taveira: Para. 0154, 0161; restricted area processor of a toll restricted area may be notified or otherwise become aware of the arrival or presence of a drone within or near the airspace of the restricted area; a “whitelist” that includes coordinates of allowed travel corroders and areas over which drones are permitted to operate freely).
Regarding claim 4, Taveira teaches the system of claim 3, wherein the location data includes altitude (Taveira: Para. 0055; navigation unit may be configured to provide flight control-related information such as altitude).
Regarding claim 5, Taveira teaches the system of claim 3, wherein the first USS computing system is further operable to for a given UAS in the third plurality of UASs, compare the respective third operation data for the given UAS with the first operation data (Taveira: Para. 0107, 0110; the drone may compare the location of the drone to the location information of the restricted areas; provide a drone identifier, a drone access level, drone payment information, drone authorization credentials); and based on the comparison, determine whether the given UAS is an authenticated UAS, wherein an authenticated UAS is in the first plurality of UASs and has a unique UAS identifier 
Regarding claim 6, Taveira teaches the system of claim 5, wherein the first USS computing system is further operable to: if the given UAS is an authenticated UAS, determine whether the given UAS is operating in accordance with the first operation data for the given UAS (Taveira: Para. 0041; a beacon may be configured to allow a selected drone, such as a drone owned by the owner of the beacon/property, while restricting access to other drones owned/operated by others).
Regarding claim 7, Taveira teaches the system of claim 6, wherein the first USS computing system is further operable to: in response to a determination that the given UAS is not operating in accordance with the first operation data, cause an alert to be transmitted to a UAS operator associated with the given UAS (Taveira: Para. 0124, 0151; determining that the restricted area is not configured for conditional access; drone may receive a notification that the toll payment was unsuccessful).
Regarding claim 8, Taveira teaches the system of claim 1, wherein the first USS computing system is further operable to: receive an indication of a location of a given UAS at a time of day; for the given UAS, compare the received indication of the location of the given UAS at the time of day with the first operation data (Taveira: Para. 0050, 0055, 0067; position information may be associated with the current drone position, way points, flight paths; identifier of the drone; wireless signals may contain additional information, such boundary coordinate information for the respective restricted areas; ; and based on the comparison, determine whether the given UAS is an authenticated UAS, wherein an authenticated UAS is in the first plurality of UASs and has a unique UAS identifier (Taveira: Para. 0168; a drone may be configured with a unique identifier; cross-referencing of the drone unique ID may also be used when conducting payment transactions).
Regarding claim 9, Taveira teaches the system of claim 8, wherein the first USS computing system is further operable to: in response to a determination that given UAS is an authenticated UASs, determine whether the given UAS is authorized to be present at the location (Taveira: Para. 0041; a beacon may be configured to allow a selected drone, such as a drone owned by the owner of the beacon/property, while restricting access to other drones owned/operated by others).
Regarding claim 10, Taveira doesn’t explicitly teach in response to a determination that the given UAS is note authorized to be present at the location, cause an alert to be displayed.
However, Taveira is deemed to disclose an equivalent teaching. Taveira includes a restricted area with conditional access, where the done is not allowed in the restricted area (Taveira: Para. 0124). The drone could pay a toll to access the restricted area (Taveira: Para. 0119). If the toll payment has not been successfully processed, the processor of the drone may receive a notification that the toll payment was unsuccessful (Taveira: Para. 0151). It would be obvious for the notification that the toll payment was unsuccessful to be displayed to the operator to explain why the drone did not receive conditional access to the restricted area. 

Regarding claim 11, Taveira teaches the system of claim 9, wherein determining whether or not the given UAS is authorized to be present at the location comprises comparing the unique UAS identifier of the UAS with a unique UAS identifier whitelist (Taveira: Para. 0163, 0177; drone operators may also be assigned a unique ID alternative to or in addition to a unique drone ID as discussed above, an operator ID may be assigned for each drone operator; whitelist; access level operator ID cross-reference may be used to gain access to restricted areas), wherein the unique UAS identifier whitelist comprises a list of one or more unique UAS identifiers associated with one or more UASs that are authorized to operate at the location (Taveira: Para. 0163-0164, 0168; a drone may be configured with a unique identifier; restricted areas may also or alternatively be maintained and provided as a “whitelist” that identify to areas over which drone flight is allowed).
Regarding claim 12, Taveira teaches the system of claim 1, wherein the owner information comprises personally identifiable information of owners of each UAS in the first plurality of UASs and each UAS in the second plurality of UASs (Taveira: Para. 0177; drone operators may also be assigned a unique ID alternative to or in addition to a unique drone ID as discussed above, an operator ID may be assigned for each drone operator).
claim 13, Taveira teaches the system of claim 1, wherein each unique UAS identifier in the first operation data and the second operation data corresponds to a UAS account maintained in a UAS registry (Taveira: Para. 0178-0179; access levels for a drone operator and/or a drone may be lowered based on demerits assessed by an authority (e.g., the FAA); demerits may be stored in a database maintained on a server), wherein the UAS registry is separate from the first USS computing system and the second USS computing system (Taveira: Para. 0178-0179; access levels for a drone operator and/or a drone may be lowered based on demerits assessed by an authority (e.g., the FAA); demerits may be stored in a database maintained on a server).
Regarding claim 14, Taveira teaches the system of claim 1, wherein the unique UAS identifier comprises a unique human-readable identifier that is traceable through a UAS registry to an owner associated with the unique UAS identifier (Taveira: Para. 0177-0179; access levels for a drone operator and/or a drone may be lowered based on demerits assessed by an authority (e.g., the FAA); demerits may be stored in a database maintained on a server; drone operators may also be assigned a unique ID alternative), wherein the UAS registry is separate from the first USS computing system and the second USS computing system (Taveira: Para. 0123, 0178; database may be accessible to various devices, such as authenticated devices including devices associated with restricted areas or operators of restricted areas; access levels for a drone operator and/or a drone may be lowered based on demerits assessed by an authority (e.g., the FAA); demerits may be stored in a database maintained on a server).
claim 15, Taveira doesn’t explicitly teach wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the first service area.
However Priest, in the same field of endeavor, teaches wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the first service area (Priest: Para. 0087-0088; map visualization reads on public map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication and access device (Taveira: Para. 0123) to provide more efficient communication for the drone as compared to communications between the drone and a distant drone command center (Taveira: Para. 0039).
Regarding claim 17, Taveira doesn’t explicitly teach wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the second service area.
However Priest, in the same field of endeavor, teaches wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the second service area (Priest: Para. 0087-0088; map visualization reads on public map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication 
Regarding claim 18, Taveira doesn’t explicitly teach wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the first service area and the second service area.
However Priest, in the same field of endeavor, teaches wherein the publicly accessible application interface comprises a map displaying a location of one or more UASs operating in the first service area and the second service area (Priest: Para. 0087-0088; map visualization reads on public map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication and access device (Taveira: Para. 0123) to provide more efficient communication for the drone as compared to communications between the drone and a distant drone command center (Taveira: Para. 0039).
Regarding claim 20, Taveira teaches the system of claim 1, wherein the location data includes altitude (Taveira: Para. 0055; navigation unit may be configured to provide flight control-related information such as altitude).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira (US Publication 2016/0253907 A1) in view of Priest (US Publication 2017/0358224 A1) and in further view of Gong et al. (US Patent 9,412,278 B2). 
claim 16, Taveira and Priest don’t explicitly teach wherein the publicly accessible application interface is configured to receive a user input selecting a given UAS of the one or more UASs operating in the first service area.
However Gong, in the same field of endeavor, teaches wherein the publicly accessible application interface is configured to receive a user input selecting a given UAS of the one or more UASs operating in the first service area (Gong: Para. Col. 23 Lines 49-53; identify a corresponding UAV through the authentication center according to its UAV identifier and obtain relevant information).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Gong’s authorized third party (Gong: Col. 23 Lines 49-53) and Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication and access device (Taveira: Para. 0123) to provide more efficient communication for the drone as compared to communications between the drone and a distant drone command center (Taveira: Para. 0039).
Taveira doesn’t explicitly teach responsively display a unique UAS identifier associated with the given UAS on the publicly accessible application interface.
However Priest, in the same field of endeavor, teaches responsively display a unique UAS identifier associated with the given UAS on the publicly accessible application interface (Priest: Para. 0087, 0090; consolidated servers can provide an efficient Graphical User Interface for air traffic control; information on a single UAV is capable of including displaying the ID number).

Regarding claim 19, Taveira and Priest don’t explicitly teach delete the first operation data and the second operation data after a predetermined period of time.
However Gong, in the same field of endeavor, teaches delete the first operation data and the second operation data after a predetermined period of time (Gong: Col. 81 Lines 3-5; information sets may be automatically deleted after a period of time; the period of time may be pre-established).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Gong’s automatic delete (Gong: Col. 81 Lines 3-5) and Priest’s an accessible Graphical User Interface for air traffic control (Priest: Para. 0087-0088) into Taveira’s local server drone authentication and access device (Taveira: Para. 0123) to provide more efficient communication for the drone as compared to communications between the drone and a distant drone command center (Taveira: Para. 0039).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663          				/ADAM D TISSOT/                                                                                      Primary Examiner, Art Unit 3663